410 So. 2d 549 (1982)
UNITED STATES FIDELITY AND GUARANTY CO., Appellant,
v.
James SLOAN, et al., Appellee.
No. AB-232.
District Court of Appeal of Florida, First District.
February 9, 1982.
Rehearing Denied March 24, 1982.
Danny L. Kepner of Shell, Fleming, Davis & Menge, Pensacola, for appellant.
Philip A. Bates of Emmanuel, Sheppard & Condon, Pensacola, for appellee.
WENTWORTH, Judge.
Appellant seeks review of an order which determines the amount of uninsured motorist coverage which exists pursuant to two policies of insurance. The order was entered on joint motion for summary judgment as to the issue of insurance coverage; the issue of liability has not yet been determined, and awaits final hearing on the merits. We conclude that we are without jurisdiction to review the contested order and dismiss the appeal sue sponte.
Jurisdiction to review a trial court's non-final order is prescribed by Fla.R.App.P. 9.130,[1] the terms of which do not permit an appeal in the circumstances of this case. Subsection (a)(3)(C)(iv) of that rule has been construed as not permitting review of orders which address the issue of insurance coverage without determining liability. State Farm Mutual Automobile Insurance Co. v. Morris, 370 So. 2d 828 (Fla. 1st DCA 1979). Although Fidelity Casualty Co. v. Scott, 386 So. 2d 315 (Fla. 1st DCA 1980), permitted interlocutory appeal of a workers' *550 compensation order on the issue of insurance coverage, we would now conclude that Rule 9.130(a)(3)(C)(iv) does not authorize review of such an order by appeal.[2]
Accordingly, the appeal is dismissed.
McCORD and LARRY G. SMITH, JJ., concur.
NOTES
[1]  See Fla.R.App.P. 9.030(b)(1)(B).
[2]  We also note that Rule 9.030(b)(1)(B) has since been amended so as to limit the applicability of Rule 9.130 only to orders of circuit courts. Review of such non-final workers' compensation orders may now be sought by invoking this court's certiorari jurisdiction.